Citation Nr: 1533711	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for lack of concentration due to undiagnosed illness.

4.  Entitlement to service connection for lack of concentration due to undiagnosed illness. 

5.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for polyarthralgias (muscle and joint pain) due to undiagnosed illness.

6.  Entitlement to service connection for polyarthralgias (muscle and joint pain) due to undiagnosed illness.

7.  Entitlement to service connection for sleep disturbance as due to an undiagnosed illness.

8.  Entitlement to service connection for fibromyalgia as due to an undiagnosed illness.

9.  Entitlement to service connection hair loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 8, 1989 to December 12, 1989, from September 27, 1990 to May 13, 1991, and from October 1991 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2009, the RO denied entitlement to service connection for PTSD, sleep disturbance, and hair loss, and determined that no new and material evidence had been presented in order to reopen claims for entitlement to service connection for lack of concentration and polyarthralgias.

In a February 2011 rating decision, the RO denied entitlement to service connection for fibromyalgia. 
  
The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the March 2013 statement of the case. In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review. See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The Board notes that the Veteran has contended that his claims should be considered based on exposure to contaminated water while serving at Camp Lejuene.  With regard to Veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987. Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  However, in this case, the Veteran's service personnel records reflect that he did not enlist in the military until August 1989, and was stationed at Camp Lejuene from in 1992.  As such, the provisions for considering claims based on exposure to contaminated water while serving there are inapplicable in this case.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD, entitlement to service connection for lack of concentration due to undiagnosed illness, entitlement to service connection for polyarthralgias (muscle and joint pain) due to undiagnosed illness, entitlement to service connection for sleep disturbance as due to an undiagnosed illness, and entitlement to service connection hair loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2003 rating decision, the RO denied entitlement to service connection for lack of concentration and polyarthralgias, both claimed as due to undiagnosed illness.

2. The evidence submitted since the January 2003 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the claims for entitlement to service connection for lack of concentration and polyarthralgias, both claimed as due to undiagnosed illness, and raises a reasonable possibility of substantiating the pending claims of entitlement to service connection for lack of concentration and polyarthralgias, both claimed as due to undiagnosed illness.

3.  In a December 2004 rating decision, the RO denied entitlement to service connection for anxiety stress disorder.

4.  The evidence submitted since the December 2004 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial of the claims for entitlement to service connection for anxiety stress disorder, and raises a reasonable possibility of substantiating the pending claims of entitlement to service connection for psychiatric disorder, to include anxiety, depression, and PTSD.

5.  The competent medical evidence does not reflect the Veteran has been diagnosed with fibromyalgia at any time during the pendency of this case; symptoms of pain in the joints have been associated with diagnosed disorders other than fibromyalgia.




CONCLUSIONS OF LAW

1.  A January 2003 RO decision denying a claim of entitlement to service connection for lack of concentration is final. 38 U.S.C.A. § 7105 (West 2014).

2.  Since the January 2003 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for lack of concentration; this claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A January 2003 RO decision denying a claim of entitlement to service connection for polyarthrlagias is final. 38 U.S.C.A. § 7105 (West 2014).
	
4.  Since the January 2003 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for polyarthrlagias; this claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  A December 2004 RO decision denying a claim of entitlement to service connection for anxiety stress disorder is final. 38 U.S.C.A. § 7105 (West 2014).
	
6.  Since the January 2003 RO decision, new and material evidence has been received with respect to a claim of entitlement to service connection for psychiatric disorder, to include anxiety, depression, and PTSD; this claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

7.  The criteria for a grant of service connection for fibromyalgia, to include as a manifestation of undiagnosed, are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 3.159 (2014).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004.  In view of the Board's decision as to the applications to reopen, further notice or assistance is unnecessary for the purposes of this action; on remand, VA will undertake further assistance in developing evidence.

As for the fibromyalgia claim, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2010, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess. Neither the Veteran nor his representative has alleged that notice has been less than adequate. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim. Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran was provided with a VA examination in The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 




Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

[T]he phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence. Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required as to each previously unproven element of a claim. Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened. See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). For purposes of the new and material analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Psychiatric disorder, to include anxiety, depression, and PTSD

The RO denied the Veteran's claim for entitlement to service connection for anxiety stress disorder in December 2004, noting that service treatment records failed to show complaints, treatment or diagnosis of an anxiety disorder.  Although the evidence in the record at the time reflected a diagnosis of severe anxiety and depression, the RO found that there was no medical evidence to show that this condition is related to military service.  The RO concluded that the condition neither occurred in nor was caused by service.

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since December 2004, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran submitted a statement in January 2010, contending that he should be service-connected for the stress and anxiety he felt on a constant basis due to the fact that he could not have children.  A November 2009 letter from a private provider, N.N., D.O., reflects her opinion that the Veteran was becoming quite discouraged and depressed due to the medical conditions described above and symptomatic posttraumatic military experiences.  This letter listed the Veteran's physical conditions, including headaches, for which he is service-connected.  A November 2012 VA examination reflected the examiner's opinion that the Veteran's depressive symptoms were secondary to and exacerbated by his physical health concerns, including complications from obesity.  The Board finds that this evidence is new because it was not before the adjudicator in December 2004. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in December 2004. This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary. See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.

Lack of concentration due to undiagnosed illness 

The RO denied the Veteran's claim for entitlement to service connection for lack of concentration due to undiagnosed illness in a January 2003 rating decision, noting that service connection on this basis could not be favorably considered because no objective medical evidence of a chronic undiagnosed illness involving lack of concentration, subject to service connection was shown in service treatment records or any other medical evidence reviewed.  In addition, the RO found that no chronic disability subject to service connection was shown in service treatment records or any other evidence reviewed.  Service treatment records failed to show any
cognitive deficits, and at a November 2002 VA examination the Veteran was alert and oriented with good recollection and no demonstrable evidence of cognitive disorders.  

New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since January 2003, substantial pertinent evidence has been added to the claims file, as follows. In a November 2012 VA examination, the Veteran was diagnosed with depressive disorder, NOS, mild. In this examination report, the Veteran reported poor concentration, which was included in the assessment of his depression.  As such, the Board finds that this evidence is new because it was not before the adjudicator in January 2003. In addition, as his lack of concentration appears to be linked to his depression, which may be linked to a service-connected disability as noted above, the Board also finds that the new evidence is material because it is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for a lack of concentration due to an undiagnosed illness.

Polyarthralgias (muscle and joint pain) due to undiagnosed illness

The RO denied the Veteran's claim for entitlement to service connection for polyarthralgias due to an undiagnosed illness in a January 2003 rating decision, noting that service connection on this basis could not be granted because, while polyarthralgias may be shown to be chronic, the disorder did not warrant a compensable evaluation.  The RO found that no chronic disability subject to service connection was shown in service treatment records or any other evidence reviewed. VA examination dated November 25, 2002 showed that there were subjective complaints of joints pain, although it was not demonstrated by examination.  The RO noted that tenderness in the right ankle and right hand were considered and addressed separately.  In the same decision, service connection was granted for S/P fractured 5th metacarpal, with posttraumatic arthritis and for degenerative joint disease of right ankle.  New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since January 2003, substantial pertinent evidence has been added to the claims file, as follows.  The Veteran has now been diagnosed with degenerative joint disease of his joints. The Board finds that this evidence is new because it was not before the adjudicator in January 2003. The Board also finds that the new evidence is material because it directly addresses the reason the claim was previously denied on the last adjudication in January 2003.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110. The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for polyarthralgias due to an undiagnosed illness.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2014). See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A 'Persian Gulf Veteran' is one who served in the Southwest Asia theater of operations during the Persian Gulf War. Id.

Objective indications of a chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term 'chronic disability' to 'qualifying chronic disability,' and involved an expanded definition of 'qualifying chronic disability' to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317. The term 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service. Gutierrez v. Principi, 19 Vet. App. 1 (2004). Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to 'undiagnosed illness' and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined. VAOPGCPREC 8-98. 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis. The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317. Id.

A review of the Veteran's service personnel records shows that he served in the Southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran. 38 C.F.R. § 3.317(a)(1)(i) (2014). See also 76 Fed. Reg. 81834 (Dec. 29, 2011).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107. A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran has contended that he has fibromyalgia that is related to service.  

Private medical records from the Veteran's his private provider, N.N., D.O., reflecting treatment beginning in September 2009 show that she assessed the Veteran with arthralgias and myalgia in September and October 2009.  She submitted a letter in November 2009, indicating that the Veteran had fibromyalgia.  

The Veteran was seen by a private physician, W.C., M.D. for orthopedic treatment for his back in October 2009; however, this doctor did not diagnose fibromyalgia.  He was also seen in September and October 2009 and February 2010 by private providers for therapy and chiropractic treatment for his back after a fall at work in September 2009.  None of these providers diagnosed fibromyalgia. 

The Veteran was provided with a VA examination in January 2013.  The examiner found that the Veteran did not have a diagnosis of fibromyalgia.  The Veteran reported that he was placed on naproxen for inflammation of joints. He felt that he may have gout or fibromyalgia.  The examiner noted that the Veteran had fatigue, sleep disturbances, depression, and anxiety, but that he had no tender (trigger) points for pain.  The examiner opined that there was not enough evidence to meet the criteria for a diagnosis of fibromyalgia.  Instead, she found that the Veteran's pain was due to spondylosis and degenerative joint disease in his joints.

The Veteran contends he is entitled to service connection for fibromyalgia. For the reasons stated below, the Board finds that service connection is not warranted. In order for there to be a viable claim for service connection, there must a current disability. Brammer, 3 Vet. App. at 225. Here, there is no competent evidence of record indicating that the Veteran has a current diagnosis of fibromyalgia. While the Veteran has asserted that he has fibromyalgia, he is not competent to diagnose himself with fibromyalgia, as to do so requires medical expertise. Jandreau, 492 F.3d 1372.  In particular, fibromyalgia affects the nerves, which are not readily observable by a lay person, like a broken arm or varicose veins.

Turning to the medical evidence, the Board notes that, in a November 2009 letter, N.N., D.O. indicated that the Veteran had fibromyalgia.  However, while private medical records from this provider reflect that the Veteran had arthralgias and myalgia, this private provider rendered no such diagnosis in the medical records, and the records do not provide any clinical medical evidence of testing for fibromyalgia.  There is no indication that her assessment that the Veteran had fibromyalgia was based upon clinical medical evidence, such as the existence of trigger or tender points, characteristic to fibromyalgia.  As the examiner did not provide a rational or medical basis for such a finding, this opinion is not probative to the issue of whether the Veteran had a current diagnosis of fibromyalgia.  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008). 

On the other hand, the January 2013 VA examiner determined that the Veteran did  not have a diagnosis of fibromyalgia, noting that there was not enough clinical medical evidence to support such a diagnosis.  Significantly, this examiner specifically determined that the Veteran did not have trigger or tender points associated with fibromyalgia.  In addition, the examiner noted that the Veteran had been diagnosed with degenerative joint disease of his joints, and that this accounted for his joint pain.  This opinion, as it provides a medical basis for the conclusions drawn, is of great probative value.  

The Board notes that the Veteran has been service-connected for degenerative joint disease of the right ankle, and status post fracture, right 5th metacarpal with post traumatic arthritis.  His reports of pain in other joints, which have been associated with degenerative joint disease, are being remanded herein as a claim for polyarthralgias.

As there is no competent lay or medical evidence of record indicating that the Veteran has a current diagnosis of a fibromyalgia, service connection is not warranted. 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225. 

Finally, while the Veteran has qualifying service in Southwest Asia during the Persian Gulf War, the evidence of record does not show that the complaints of fibromyalgia or generalized pain do not have a known clinical diagnosis or are a symptom of a medically unexplained multisymptom illness.  See 38 C.F.R. § 3.317. 

Therefore, service connection for fibromyalgia based on Southwest Asia service is not warranted. The preponderance of the evidence weighs against a finding that the Veteran has a diagnosis of fibromyalgia. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

As new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD, the claim is reopened.

As new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for lack of concentration due to undiagnosed illness, the claim is reopened.

As new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for polyarthralgias (muscle and joint pain) due to undiagnosed illness the claim is reopened.

Service connection for fibromyalgia as due to an undiagnosed illness is denied.


REMAND

The Veteran has contended that service connection is warranted for a psychiatric disability, for lack of concentration, and for a sleep disorder.  

Medical evidence of record has associated the Veteran's problems with concentration associated with depressive disorder, and trouble sleeping due to stress.  See January 2013 VA examination reports.  

In addition, evidence record has associated his psychiatric disorder with physical problems.  As noted above, the Veteran submitted a statement in January 2010, contending that he should be service-connected for the stress and anxiety he felt feel on a constant basis due to the fact that he could not have children.  A November 2009 letter from a private provider, N.N., D.O., reflects her opinion that the Veteran was becoming quite discouraged and depressed due to the medical conditions described above and symptomatic posttraumatic military experiences.  This letter listed the Veteran's physical conditions, including headaches, for which he is service-connected.  

The January 2013 examiner diagnosed with depressive disorder NOS due to reported symptoms of depressed mood, changes in sleep, and fatigue, which accounted for his sleep disturbance.  The examiner opined that the Veteran's depressive symptoms were completely secondary to and exacerbated by his physical health concerns including complications from obesity, and that his depressive disorder NOS was therefore not secondary to, related to, exacerbated by, or in any identifiable way related to his military history. 

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b). 

On remand, the Veteran should be provided with a VA examination to determine whether his psychiatric disorder has been caused or aggravated by his service-connected disabilities.  

The Veteran has claimed that he had pain in his knees, ankles, legs and hands that is related to service.   The Board notes that the Veteran had been service-connected for a right ankle and right hand disability. 

The Veteran was provided with a VA examination in January 2013.  The examiner noted that the Veteran did not have a disability of his left ankle; however, she did not provide an opinion as to whether the Veteran has left ankle pain due to an undiagnosed illness in the joint.  As such, on remand, an additional opinion is necessary.

The Veteran was denied service connection for hair loss in a December 2009 rating decision.  In January 2010, the Veteran submitted a notice of disagreement with this decision. A statement of the case has not yet been issued in response to the notice of disagreement. This issue must be remanded for the issuance of such a statement of the case. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c) (2014), see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disorder.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the Veteran's sleep disturbances and lack of concentration are part of his psychiatric disorder, or are separate and distinct.  If these are part of the psychiatric disorder, determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder has been (i) caused (in whole or in part),  or (ii) aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disabilities, including chronic migraines, also diagnosed as tension headaches; degenerative joint disease of the right ankle; genital herpes with infertility; and status post fracture of the right 5th metacarpal with post traumatic arthritis.

If the Veteran's current psychiatric disorder has been aggravated by a service-connected disability or disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must also determine if this opinion would change if the Veteran were service-connected for joint pain in his knees, right ankle, or right hand.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.


2.  Schedule the Veteran for a VA examination to determine the etiology of polyarthralgias.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran complaints of left ankle pain can be attributed to known clinical diagnoses. 

If left ankle pain cannot be attributed to a known clinical diagnosis, the examiner must indicate whether it is at least as likely as not that the Veteran's symptoms are the result of an undiagnosed illness.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.


3.  Then, issue a statement of the case as to the claim for service connection for hair loss. This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


